Citation Nr: 1017327	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  07-24 877	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for obstructive sleep 
apnea (claimed as breathing, respiratory and sleeping 
problems, and blackouts).

2.  Entitlement to service connection for facial injuries 
(also claimed as deformed facial bones, deformed septum, 
massive scar tissue formation, and facial scars).

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for neck, back, and 
other unspecified joint pain. 

5.  Entitlement to service connection for diabetes mellitus, 
type II, to include as a result of herbicide or chemical 
exposure.

6.  Entitlement to service connection for a left hip 
disability, to include as secondary to the service-connected 
disability of status post patellar injury to the left knee 
with degenerative joint disease and residual scars.
7.  Entitlement to service connection for a left ankle 
disability, to include as secondary to the service-connected 
disability of status post patellar injury to the left knee 
with degenerative joint disease and residual scars.

8.  Entitlement to service connection for a left wrist injury 
or disability, to include as secondary to a right wrist 
disability. 

9.  Entitlement to service connection for a right ankle 
injury or disability, to include as secondary to a left foot 
injury or the service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and 2 Observers


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel










INTRODUCTION

The Veteran served on active duty from September 1977 to 
August 1988.

These matters come before the Board of Veterans' Appeals 
(Board) on merged appeal from a July 2005 RO decision, which 
denied claims for service connection for PTSD; neck, back, 
and other unspecified joint pain; obstructive sleep apnea 
(claimed as breathing, respiratory and sleeping problems, and 
blackouts); facial injuries (also claimed as deformed facial 
bones, deformed septum, massive scar tissue formation and 
facial scars); a left wrist injury or disability; and a right 
ankle injury or disability; and a June 2007 RO decision, 
which denied claims for service connection for diabetes 
mellitus, type II; a left hip disability; and a left ankle 
disability; and confirmed and continued previous denials of 
claims for service connection for a left wrist injury or 
disability and a right ankle injury or disability. 

The Board notes that the RO characterized the Veteran's 
claims for service connection for a left wrist injury or 
disability and a right ankle injury or disability as 
applications to reopen previously denied claims, due to the 
phrasing of the Veteran's June 2006 statement.  However, as 
this statement was received within 1 year of the initial July 
2005 denial of these claims, the Board will characterize 
these issues as claims for entitlement to service connection, 
as opposed to applications to reopen previously denied claims 
for service connection. 

In August 2009, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Denver, Colorado RO.  A 
transcript of that proceeding has been associated with the 
claims folder.

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.

Additionally, the Board notes that the Veteran submitted 
argument at the August 2009 hearing regarding problems with 
his right knee and right hip due to overcompensation of the 
left leg and hip.  As such, the Board finds that the issues 
of entitlement to service connection for a right knee 
disability and a right hip disability have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
the aforementioned disabilities.  After a thorough review of 
the Veteran's claims folder, the Board has determined that 
additional development is necessary prior to the adjudication 
of these claims.  

With regard to the claims for entitlement to service 
connection for obstructive sleep apnea (claimed as breathing, 
respiratory and sleeping problems, and blackouts); facial 
injuries (also claimed as deformed facial bones, deformed 
septum, massive scar tissue formation and facial scars); 
PTSD; and neck, back, and other unspecified joint pain, the 
Board notes that the RO most recently adjudicated these 
claims in a June 2007 statement of the case (SOC). 

Following the issuance of this SOC, a substantial amount of 
evidence was associated with the claims folder.  These 
records have not been considered in connection with these 
claims.  

Evidence received after certification of an appeal may be 
considered by the Board in the first instance if the Veteran 
waives his right to initial consideration by the agency of 
original jurisdiction.  38 C.F.R. § 20.1304 (2009).  While 
the Veteran submitted a waiver of initial review of some of 
this evidence by the agency of original jurisdiction in 
accord with 38 C.F.R. § 20.1304, not all of this evidence was 
accompanied by a waiver of initial review by the agency of 
original jurisdiction.  Moreover, the RO did not certify this 
appeal until November 2008.  A substantial portion of the 
evidence in question was received prior to that date.  As 
such, the waiver provision does not apply.  See id.  The 
evidence must be considered by the RO in the first instance.  
See 38 C.F.R. § 19.37 (2009).  The Board must remand these 
claims.

With regard to the Veteran's claims for entitlement to 
service connection for diabetes mellitus, type II, to include 
as a result of herbicide or chemical exposure; a left hip 
disability, to include as secondary to the service-connected 
disability of status post patellar injury to the left knee 
with degenerative joint disease and residual scars; a left 
ankle disability, to include as secondary to the service-
connected disability of status post patellar injury to the 
left knee with degenerative joint disease and residual scars; 
a left wrist injury or disability, to include as secondary to 
a right wrist disability; and a right ankle injury or 
disability, to include as secondary to a left foot injury or 
the service-connected left knee disability, the Board notes 
that an SOC was issued with respect to these claims in June 
2008.  A substantial amount of evidence was received after 
this SOC was issued.  While the Veteran submitted a waiver of 
initial review of some of this evidence by the agency of 
original jurisdiction in accord with 38 C.F.R. § 20.1304, 
some of this evidence was associated with the claims file 
without being reviewed by the agency of original jurisdiction 
and without a waiver of review by the agency of original 
jurisdiction.  As such, the Board will remand these issues as 
well in order to afford the RO the opportunity to review all 
possible relevant evidence. 

Additionally, the Board will take this opportunity to conduct 
any further development necessary in order to adequately 
adjudicate the aforementioned claims.  

A review of the Veteran's service treatment records reveals 
that he suffered injuries following a motorcycle incident in 
1983 while serving in the Marine Corps.  In a July 1983 
private treatment record from Saint Alphonsus Regional 
Medical Center, the Veteran was diagnosed with a basilar 
skull fracture of the right side with some drainage of blood 
from the right ear; slightly comminuted, closed, right distal 
radius fracture; laceration of the left knee with comminuted, 
lateral patellar fracture; partial peroneal nerve palsy; and 
fractures of the left great toe and second, third, fourth, 
and fifth metatarsal heads. 

With respect to the Veteran's claims for service connection 
for a left hip condition as secondary to his service-
connected left knee disability, a left ankle disability as 
secondary to his service-connected left knee disability, a 
left wrist disability as secondary to his service-connected 
right wrist disability, and a right ankle disability as 
secondary to his service-connected left foot disability or 
left knee disability, the Board notes that the Veteran 
underwent a VA examination in October 2006.  The examiner 
reviewed the claims and noted that the Veteran was injured in 
a severe motor vehicle accident in July 1983.  Upon thorough 
examination of the Veteran, the examiner diagnosed him with 
arthralgias of the left wrist, arthralgias of the right 
ankle, mild arthritis of the left hip, and arthralgias of the 
left ankle.  The examiner concluded by stating that the 
Veteran had very mild conditions of these areas, the left 
wrist, the right ankle, the left hip, and the left ankle.  
The examiner went on to say that, in his clinical opinion, 
these are primarily arthralgias, and it is less likely than 
not that the left wrist condition, right ankle condition, 
left hip condition, and left ankle condition are caused by 
other service-connected problems.  

More recently, a letter was submitted by the Veteran's 
treating VA physician in August 2009.  This physician 
indicated that he has been treating the Veteran since 
November 2006.  He stated that, in his professional opinion, 
it is unquestionable that the multiple injuries the Veteran 
sustained in a horrific motorcycle accident in 1983 are 
responsible for the vast majority of his current 
disabilities.  The examiner stated that the following medical 
conditions and disabilities are unquestionably related to the 
motorcycle accident in 1983:  left foot and ankle injuries, 
left knee disability, right and left wrist disabilities, 
right elbow disability, cervical spine disease, type 2 
diabetes mellitus, and a closed head injury, nasal and other 
facial fractures.  The examiner stated that the following 
medical conditions and disabilities are more likely than not 
related to the motorcycle accident in 1983: traumatic brain 
injury (TBI) and cognitive deficits, thyroid disease and 
diabetes, and right knee and hip arthritis.  

A review of the claims file reveals that this physician also 
opined as to the etiology of certain disabilities throughout 
the Veteran's VA treatment records.  For example, in a 
December 2008 VA treatment record, this physician stated that 
it is more likely than not that the Veteran's current 
problems with the left foot and ankle are a direct 
consequence of the injuries he sustained in the work-related 
motorcycle accident that occurred when he was in service in 
the Marine Corps.  In a May 2007 VA treatment record, this 
same physician indicated that the Veteran's musculoskeletal 
pain is aggravated by his depression.  (The Board notes that 
the Veteran is separately service connected for depression 
associated with posttraumatic headaches status post basilar 
skull fracture.)

In an October 2006 letter from a D.O. at Mile High Primary 
Care, P.C., it was noted that, regarding his orthopedic 
injuries, it is possible that his accident in the military 
contributed to his current orthopedic status by increasing 
wear and tear of his joints.  However, the D.O. went on to 
state that he has no direct evidence that this is the case.   

The Board also notes that a review of the medical evidence of 
record reveals that the Veteran was involved in another motor 
vehicle accident in September 2003.  In an October 2003 
letter from the D.O. at Mile High Primary Care, P.C., it was 
noted that the Veteran was involved in a motor vehicle 
accident approximately 1 month prior.  He injured his neck, 
shoulders, ribs, and left knee.  Primarily, he had multiple 
contusions, cervical strain/myositis, a severe left trapezius 
strain/spasm, left rib contusion, left hip contusion, and 
left knee contusion.  

It is clear from the aforementioned medical evidence of 
record that there is some discrepancy among the medical 
opinions of record regarding the etiology of the Veteran's 
claimed left hip condition, a left ankle disability, a left 
wrist disability, and right ankle disability.  Moreover, the 
Board does not see that either the October 2006 or the August 
2009 VA opinions considered the fact that the Veteran was 
involved in what appears from the medical evidence of record 
to have been a severe motor vehicle accident in September 
2003.  As such, the Board finds that the necessity for a new 
VA examination is shown for the proper assessment of the 
Veteran's claims for service connection for a left hip 
condition, a left ankle disability, a left wrist disability, 
and a right ankle disability.  38 U.S.C.A. § 5103A (West 
2002).  Thus, these issues must be remanded in order to 
schedule the Veteran for a VA examination to determine 
whether he has a current left hip condition, a left ankle 
disability, a left wrist disability, and a right ankle 
disability, and, if so, whether this current left hip 
condition, left ankle disability, left wrist disability, or 
right ankle disability was caused or aggravated by his active 
duty service or a service-connected disability, to include 
depression.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(if the medical evidence of record is insufficient, the Board 
is free to supplement the record by seeking an advisory 
opinion or ordering a medical examination).  The examiner 
should also specifically consider whether the Veteran's 
current left hip condition or left ankle disability was 
caused or aggravated by his service-connected left knee 
condition, whether his current left wrist disability was 
caused or aggravated by his service-connected right wrist 
condition, and whether his current right ankle disability was 
caused or aggravated by his service-connected left foot 
disability or his service-connected left knee disability.

With respect to the Veteran's claim for service connection 
for neck, back, and other unspecified joint pain, as noted 
above, the Veteran's VA treating physician submitted a letter 
in August 2009, in which he stated that it is unquestionable 
that the multiple injuries the Veteran sustained in a 
horrific motorcycle accident in 1983 are responsible for the 
vast majority of his current disabilities.  The examiner went 
on to state that the Veteran's cervical spine disease is 
unquestionably related to the motorcycle accident in 1983.  
In a December 2008 VA treatment record, this physician 
indicated that the Veteran's low back pain and cervical 
spondylolisthesis are consequences of multiple trauma, 
specifically, a 1983 motor vehicle accident while in the 
Marines.  As noted above, in a May 2007 VA treatment record, 
this same physician indicated that the Veteran's 
musculoskeletal pain is aggravated by his depression. 

In the aforementioned October 2006 letter from a D.O. at Mile 
High Primary Care, P.C., the D.O. stated that it is possible 
that his accident in the military contributed to his current 
orthopedic status by increasing wear and tear of his joints.  
However, he went on to state that he has no direct evidence 
that this is the case.   

Again, while the Veteran's VA treating physician has 
indicated that his current neck and back pain are related to 
his in-service motorcycle accident, the Board does find that 
it is not clear whether or not the Veteran's September 2003 
motor vehicle accident was considered in rendering this 
opinion.  Specifically, in private medical records from Mile 
High Physicians Care, it was noted that the Veteran was 
treated for neck complaints following a September 2003 
accident. 

Therefore, as it does not appear that the August 2009 VA 
opinion considered the fact that the Veteran was involved in 
a motor vehicle accident in September 2003, after which he 
sought treatment for neck complaints, the Board finds that 
the necessity for a VA examination is shown for the proper 
assessment of the Veteran's claim for service connection for 
neck, back, and other unspecified joint pain.  38 U.S.C.A. § 
5103A (West 2002).  Thus, this issue must be remanded in 
order to schedule the Veteran for a VA examination to 
determine whether he has neck, back, and other unspecified 
joint pain, and, if so, whether this current neck, back, and 
other unspecified joint pain was caused or aggravated by his 
active duty service or a service-connected disability, to 
include depression.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion or ordering a medical 
examination).  

With regard to the Veteran's claim for service connection for 
diabetes mellitus, type 2, the Board notes that the Veteran 
was not diagnosed with diabetes mellitus, type 2 in service.  
However, the Veteran has not asserted that he developed 
diabetes mellitus in service.  Instead, the Veteran asserted 
at the August 2009 hearing that he developed diabetes as a 
result of in-service exposure to chemicals.  The Veteran also 
asserted in his October 2006 claim that he has diabetes 
mellitus, type II as a result of herbicide exposure.  In a 
June 2006 statement, the Veteran indicated that he wished to 
be tested for radiation exposure.

The claims file reflects that the Veteran has a current 
diagnosis of diabetes mellitus, type 2.  Specifically, in the 
August 2009 letter from the Veteran's VA treating physician, 
it was noted that the Veteran's type 2 diabetes is 
unquestionably related to the motorcycle accident in 1983.  
This physician went on to note that, as a direct consequence 
of his many physical injuries, the Veteran has been unable to 
exercise enough to keep his weight down and, as a result, was 
diagnosed with diabetes mellitus, type 2 about 3 years prior.  
This physician also stated that the Veteran's diabetes 
mellitus, type 2 is more likely than not related to the 
motorcycle accident in 1983.  Specifically, the physician 
stated that the Veteran was exposed to areas at Fort 
McClellan in Alabama while working as a nuclear and chemical 
specialist in the Marine Corps.  He was exposed to a variety 
of potentially toxic/carcinogenic chemicals at that duty 
station, and it is just as likely as not that these chemical 
exposures may have led to his diabetes. 

The Board acknowledges that one of the Veteran's DD-214 Forms 
reflects that he was transferred to Fort McClellan in 
Alabama.  A second DD-214 Form reflects that he served as a 
Nuclear Biological and Chemical Defense Specialist.  
Additionally, in support of claim, the Veteran has submitted 
literature regarding chemical use in Fort McClellan.  

While the evidence of record clearly reflects that the 
Veteran worked as a Nuclear Biological and Chemical Defense 
Specialist in service, the Board finds it unclear precisely 
to what chemicals he may have been exposed.  Moreover, while 
the Board has considered the August 2009 VA opinion, the 
Board does not find this opinion gives any rationale as to 
why it would be assumed that unconfirmed chemicals that the 
Veteran may have worked with necessarily led to his diabetes.  
Additionally, the Board finds it is unclear from this record 
whether the physician believes that the Veteran's diabetes 
mellitus, type II was caused by chemical exposure or by 
weight gain.  

As such, upon remand, the RO should obtain the Veteran's 
complete personnel and unit records for the time he served at 
Fort McClellan in order to attempt to determine the specific 
type of hazardous materials to which he may have been 
exposed.  Additionally, VA developed specific procedures to 
determine whether a Veteran was exposed to herbicides in a 
location other than the Republic of Vietnam or along the 
demilitarized zone in Korea, which are set forth in VA's 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 10(n).  Specifically, the manual 
directs that a detailed description of the Veteran's claimed 
exposure be sent to the Compensation and Pension (C&P) 
Service via email, and that a review of the Department of 
Defense's inventory of herbicide operations should be 
requested to determine whether herbicides were used as 
alleged.  If herbicide exposure is not confirmed by this 
procedure, a request should be sent to the U.S. Army and 
Joint Services Records Research Center (JSRRC) for 
verification of the Veteran's alleged exposure to herbicides 
or other chemicals.  

After determining the chemicals or hazardous materials, to 
include herbicides, to which the Veteran may have been 
exposed, the Veteran should be afforded a VA examination to 
determine whether his diabetes mellitus, type 2 was caused or 
aggravated by his active duty service, to include in-service 
exposure to chemicals or herbicides.  Colvin.  

With regard to the Veteran's claim for service connection for 
PTSD, the Board notes that the Veteran was recently granted 
service connection for depression.  However, it appears that 
the Veteran is still pursuing his claim for service 
connection for PTSD.  Specifically, the Veteran has asserted 
that his outlook on life has never been the same since being 
discharged from the Marines.  See VA Form 9 Appeal, July 
2007.  He contends that he planned on making the military his 
career, but his quality of life has dramatically gone down 
hill since his accident.  Id. 

In a December 2008 VA treatment record, the Veteran was noted 
as having PTSD as a consequence of multiple trauma from a 
1983 motorcycle accident in the Marines.  

In the October 2006 letter from the D.O. at Mile High Primary 
Care, P.C., it was noted that the Veteran has periods of 
emotion that exceed normal limits.  He has outbursts of anger 
with deep regret and sorrow.  This D.O. noted that he did not 
know the Veteran prior to his military service, so he does 
not have a baseline by which to gauge his psychological 
changes.  He stated that his emotional lability is typical of 
patients he has that are from the Vietnam Era.  He further 
stated that he is not an expert on PTSD or care of veterans 
after military service, but he believes his psychologic state 
is attributable to his military service.  In a June 2005 
statement from this same physician, he indicated that the 
Veteran has depression secondary to injuries he sustained in 
a September 19, 2003, accident.  

The Board acknowledges that the October 2006 and December 
2008 opinions on this matter indicate that the Veteran has 
PTSD attributable to his military service.  However, as 
neither of these medical professionals indicated that they 
reviewed the entire claims file, neither indicated that the 
Veteran met the criteria for PTSD as specified in American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM- IV), and neither addressed whether 
the Veteran has a diagnosis of PTSD that is separate and 
distinct from his already service-connected depression, the 
Board finds that this issue must be remanded in order to 
schedule the Veteran for a VA examination to determine 
whether he currently has PTSD in accordance with the criteria 
set forth in the DSM-IV, and, if so, whether his current PTSD 
was caused or aggravated by his active duty service.  Colvin.  

Finally, with regard to the Veteran's claims for service 
connection for sleep apnea and facial injuries, the Veteran 
has asserted that these disabilities stem from his 1983 
motorcycle accident.  In the August 2009 letter from the 
Veteran's VA treating physician, the physician noted that the 
Veteran sustained facial injuries, including a broken nose, 
deviated nasal septum, jaw and multiple facial fractures.  He 
went on to note that the Veteran's closed head injury, nasal, 
and other fractures are unquestionably related to the 
motorcycle accident in 1983.  He stated that his multiple 
facial fractures and nasal fracture and scarring have been 
identified as a major contributing factor to his obstructive 
sleep apnea which requires the use of a Bi-PAP machine.

In the October 2006 letter from the D.O. at Mile High Primary 
Care, P.C., it was noted that the Veteran's obstructive sleep 
apnea may be related to his head injury suffered during his 
military career.  It was further noted that it is possible he 
suffered a fracture of his nose in the accident causing at 
least some of his obstructive symptoms. 

While it is clear from the medical evidence of record at the 
time of the Veteran's in-service accident that he suffered a 
basilar skull fracture of the right side with some drainage 
of blood from the right ear, it is not apparent from the 
records at the time of the 1983 incident that the Veteran 
fractured his nose.  In light of the fact that it appears 
that the August 2009 opinion was based strongly on the fact 
that the Veteran fractured his nose, a fact which is 
unsupported by the available medical evidence of record at 
the time of the 1983 accident; it is unclear whether either 
opinion was based on a review of the entire claims file; and 
it is unclear whether the 2003 motor vehicle accident was 
considered in the rendering these opinions, the Board finds 
that the necessity for a VA examination is shown for the 
proper assessment of the Veteran's claims for service 
connection for sleep apnea and facial injuries.  38 U.S.C.A. 
§ 5103A (West 2002).  Thus, these issues must be remanded in 
order to schedule the Veteran for a VA examination to 
determine whether he currently has obstructive sleep apnea or 
facial injuries, and, if so, whether his current obstructive 
sleep apnea or facial injuries were caused or aggravated by 
his active duty service.  Colvin.  

Finally, the Board notes that the Veteran asserted in a 
November 2004 statement that, following his 1983 accident, he 
was sent to Saint Alphonsus Regional Medical Center, then a 
VA Medical Center (VAMC) in Boise, Idaho, and then the Naval 
Hospital in Oakland, California, where he underwent 
rehabilitation for about a year.  While the claims file 
contains records from Saint Alphonsus Regional Medical Center 
and some records from the Naval Hospital in Oakland, it does 
not appear that a full year's worth of treatment records from 
the Oakland Naval Hospital or any records from the Boise VAMC 
have been associated with the claims file.  Furthermore, the 
Veteran asserted in his July 2007 VA Form 9 Appeal that he 
was treated for 1 year and 6 months shortly following the 
1983 accident at Oak Knoll Regional Medical Center in San 
Francisco, California. At the August 2009 hearing, the 
Veteran asserted that, after the 1983 accident, he was 
treated at the Oakland Regional Medical Center.  VA has an 
obligation under the Veterans Claims Assistance Act of 2000 
(VCAA) to associate all relevant records with the claims file 
of a Veteran. 38 C.F.R. § 3.159 (2009).   As such, attempts 
should be made to locate any possible missing treatment 
records from these facilities that would be relevant to the 
Veteran's claims.  


Accordingly, the case is REMANDED for the following action:

1.	Obtain and associate with the claims 
file any relevant medical evidence 
relating to the Veteran's 1983 
motorcycle accident that has not 
already been associated with the claims 
file.  Specifically, attempts should be 
made to locate any treatment records 
from 1983 or 1984 from the VAMC in 
Boise, Idaho, as well as any treatment 
records from the Oakland Naval 
Hospital, Oak Knoll Regional Medical 
Center, and Oakland Regional Medical 
Center from 1983 through 1987.  

If necessary, authorization from the 
Veteran should be requested to enable 
the RO to obtain any additional 
pertinent evidence not currently of 
record.  All negative responses should 
be associated with the claims file. 

2.	Ensure that all available personnel and 
unit records have been located and 
associated with the claims file. 

3.	The RO/AMC should take the necessary 
actions to comply with the evidentiary 
development procedures required by M21- 
1MR, Part IV, Subpart ii, Chapter 2, 
Section C, para. 10(n).  Furnish the 
Veteran's description of exposure to 
herbicides to C&P service and request a 
review of the Department of Defense's 
inventory of herbicide operations to 
determine whether herbicides were used 
as alleged.

If C&P Service review does not confirm 
that herbicides were used as alleged, 
submit a request to the United States 
Joint Services Records Research Center 
(JSRRC) for verification of exposure to 
herbicides, following the procedures 
set forth in M21-1MR, Part IV, Subpart 
ii, Chapter 2, Section C, para. 10(n).  
A request should also be submitted for 
verification of exposure to other 
chemicals while stationed at Fort 
McClellan.  All responses received 
should be associated with the claims 
file.

4.	After attempting to verify precisely 
what chemicals to which the Veteran may 
have been exposed in service, to 
include herbicides, schedule the 
Veteran for a VA examination for his 
claim for service connection for 
diabetes mellitus, type II.  The claims 
file should be provided to the 
appropriate examiner for review, and 
the examiner should note that it has 
been reviewed.  The examiner should be 
informed of any chemicals, to include 
herbicides, to which the Veteran was 
exposed in service.  The examiner 
should elicit from the Veteran a 
history relating to his claimed 
chemical or herbicide exposure and 
onset of diabetes mellitus, type II 
symptoms.  After reviewing the file, 
examining the Veteran, noting his 
reported history of chemical and 
herbicide exposure and diabetes 
mellitus, type II symptoms, and noting 
any confirmed exposure to chemical or 
herbicides in service, the examiner 
should render an opinion as to whether 
it is at least as likely as not that 
the Veteran's diabetes mellitus, type 
II was caused or aggravated by his 
active duty service, to include in-
service exposure to chemicals or 
herbicides.  

It would be helpful if the physician 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).  The term 
"at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.  The examiner 
should provide a complete rationale for 
any opinions provided.

5.	Schedule the Veteran for a VA 
examination for his claims for service 
connection for a left hip disability, a 
left ankle disability, a left wrist 
disability, and a right ankle 
disability.  The claims file should be 
provided to the appropriate examiner 
for review, and the examiner should 
note that it has been reviewed.  The 
examiner should elicit from the Veteran 
a history of symptoms relating to his 
claimed left hip disability, left ankle 
disability, left wrist disability, and  
right ankle disability.  After 
reviewing the file, examining the 
Veteran, and noting his reported 
history of symptoms, the examiner 
should render an opinion as to whether 
the Veteran currently has a left hip 
disability, a left ankle disability, a 
left wrist disability, or a right ankle 
disability.  If so, opinions should be 
provided as to whether it is at least 
as likely as not that the Veteran's 
left hip disability, left ankle 
disability, left wrist disability, or 
right ankle disability was caused or 
aggravated by his active duty service 
or a service-connected disability, to 
include depression.  Specifically, 
opinions should be provided as to 
whether the Veteran's left hip 
condition was caused or aggravated his 
service-connected left knee disability, 
his left ankle disability was caused or 
aggravated by his service-connected 
left knee disability, his left wrist 
disability was caused or aggravated by 
his service-connected right wrist 
disability, or his right ankle 
disability was caused or aggravated by 
his service-connected left foot 
disability or his service-connected 
left knee disability.  

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinions 
provided.

6.	Schedule the Veteran for a VA 
examination for his claim for service 
connection for neck, back, and other 
unspecified joint pain.  The claims 
file should be provided to the 
appropriate examiner for review, and 
the examiner should note that it has 
been reviewed.  The examiner should 
elicit from the Veteran a history of 
his symptoms relating to his claimed 
neck, back, and other unspecified joint 
pain.  After reviewing the file, 
examining the Veteran, and noting his 
reported history of symptoms, the 
examiner should render an opinion as to 
whether the Veteran currently has a 
neck, back, or other unspecified joint 
disability.  If so, an opinion should 
be provided as to whether it is at 
least as likely as not that the 
Veteran's neck, back, or other 
unspecified joint disability was caused 
or aggravated by his active duty 
service or his service-connected 
depression.  

It would be helpful if the physician 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).  The term 
"at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.  The examiner 
should provide a complete rationale for 
any opinions provided.

7.	Schedule the Veteran for a VA 
psychiatric examination for his claim 
for service connection for PTSD.  The 
claims file should be provided to the 
appropriate examiner for review, and 
the examiner should note that it has 
been reviewed.  The examiner should 
elicit from the Veteran a history of 
his symptoms relating to his claimed 
PTSD.  After reviewing the file, 
examining the Veteran, and noting his 
reported history of symptoms, the 
examiner should render an opinion as to 
whether the Veteran currently has a 
diagnosis of PTSD in accordance with 
the criteria set forth in the DSM-IV.  
If so, an opinion should be provided as 
to whether it is at least as likely as 
not that the Veteran's PTSD was caused 
or aggravated by his active duty 
service, to specifically include the 
1983 motorcycle accident.  

It would be helpful if the physician 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).  The term 
"at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.  The examiner 
should provide a complete rationale for 
any opinions provided.

8.	Schedule the Veteran for a VA 
examination for his claims for service 
connection for obstructive sleep apnea 
and facial injuries.  The claims file 
should be provided to the appropriate 
examiner for review, and the examiner 
should note that it has been reviewed.  
The examiner should elicit from the 
Veteran a history of his symptoms 
relating to his claimed facial injuries 
and obstructive sleep apnea.  After 
reviewing the file, examining the 
Veteran, and noting his reported 
history of symptoms, the examiner 
should render an opinion as to whether 
the Veteran currently has obstructive 
sleep apnea and facial injuries.  If 
so, opinions should be provided as to 
whether it is at least as likely as not 
that the Veteran's obstructive sleep 
apnea or facial injuries were caused or 
aggravated by his active duty service.  
It would be helpful if the physician 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).  The term 
"at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.  The examiner 
should provide a complete rationale for 
any opinions provided.

9.	Then, readjudicate the claims.  In 
particular, review all the evidence that 
was submitted since the most recent SOC 
was issued with respect to each claim.  
In the event that the claims are not 
resolved to the satisfaction of the 
Veteran, he should be provided a SSOC, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
Veteran and his representative have been 
given the applicable time to submit 
additional argument, the claims should 
be returned to the Board for further 
review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2009).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


